DETAILED ACTION
Amendments filed on 9/21/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1 and 16-17 are amended.
Claims 2 and 18-20 are canceled.
Claims 21-23 are newly added.
Claims 1, 3-17 and 21-23 are pending for examination.
Response to arguments
Re: Consideration of IDS submitted on 7/19/2021
IDS with references cited in the IDS has been considered.
Re: Objection to the specification
In view of applicant’s statement that “paragraph [82] is directed to an alternative embodiment to that of paragraph [80]” being persuasive, the objection to specification is withdrawn.
Re: Claim objections
In view of withdrawing objection to the specification, claim objection, which was related to the text in the specification, and objection to specification being withdrawn, claim objections are withdrawn.
Re: 35 U.S.C. § 103 rejections
Applicant’s response has been fully considered.
Applicant’s argument: “Kim describes a channel sensing method. Applied Fig. 27 of Kim is reproduced below. Here, Kim describes features related to channel sensing based on a counter. 
Examiner’s response: Applicant’s argument is moot in view of introduction of new prior art US 2019/0281636 A1, teaching, ‘adding slots to a defer period based on a counter’, as described in detail in the following section.
35 U.S.C. § 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 1, 3, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  LIU et al. (US 2019/0281636 A1), hereinafter “Liu” supported by Japanese application JP 2020-10075 A filed on 11-Nov-2016.
Claims 1, 16 and 17:
Claim 1 is for an apparatus, claim 16 is for method performed by the apparatus of claim 1 and claim 17 is for non-transitory computer-readable program stored in apparatus of claim 1. 
Regarding claim 1, Liu teaches, ‘A communication apparatus’ (Liu: [Abstract: “Provided is a terminal apparatus that performs an uplink LBT procedure”) ‘comprising: a transceiver’ (Fig.5, block 209 is the transmitter and block 205 is the receiver); and ‘control circuitry’ (Fig.5, block 203) operatively connected to the transceiver and configured to: 
perform a process comprising, ‘for each of a plurality of channels’ (LBT procedure mentioned above involves sensing plurality of channels), steps (0) through (6) as follows: 
‘step (0) - performing channel sensing, and, in a case where the channel sensing indicates a channel of the plurality of channels is idle in a slot within a defer period’ ([0048], lines 1-3, “in the first sensing, the terminal apparatus 1 performs the channel sensing in a slot duration within a defer duration”), 
‘proceeding to step (1)’ ([0048], lines 4-6, “In a case where the terminal apparatus 1 determines that the channel is idle as a result of the first sensing, the terminal apparatus 1 may perform the following processes”); 
 ‘step (1) - acquiring a channel-specific counter initial value, setting an initial value of a channel-specific counter N to the acquired channel-specific counter initial value, and proceeding to step (2), wherein the channel-specific counter initial value is an integer between 0 and a contention window (CW), including 0 and the CW’ ([0049], “(i) The terminal apparatus 1 generates randomly a counter value N based on a contention window value”; integer value is implied);
‘step (2) - in a case where a value of the channel-specific counter N is larger than 0,decrementing the channel-specific counter N by 1’ ([0050], “(ii) In a case where the counter value is not zero, the terminal apparatus 1 decrements the counter value N by 1 as "N=N-1."), and proceeding to step (3), 
‘step (3) - adding a slot to the defer period, shifting to a standby state, and performing channel sensing in the slot added to the defer period ([0051], lines 1-3, “(iii) The terminal apparatus 1 performs the LBT in a single slot duration, and thus determines whether the channel is idle or busy”), and, 
‘in a case where the slot added to the defer period is idle, proceeding to step (4)’ ([0051], lines 3-5, “In a case where the terminal apparatus 1 determines that the channel is idle, the process (iv) will be performed next”), ‘otherwise proceeding to step 5’ ([0051], lines 6-8, “In a case where the terminal apparatus 1 determines that the channel is busy, the process (v) will be performed next”) 
 ‘step (4) - in a case where the channel specific counter N indicates 0, transmitting the data in the channel based on the counter N indicating 0, and ending the process’ ([0052], lines 1-3, “(iv) In a case where the counter value N becomes zero, the terminal apparatus 1 may obtain the right to access the channel and may perform uplink transmission through the channel”), 
‘otherwise, in 2Application No. 16/492,611 a case where the channel specific counter N indicates a value greater than 0, return to step (2)’ ([0052], lines 4-5, “In a case where the counter value N is not zero, the terminal apparatus 1 will return back to the process (ii)”), 
‘step (5) - while in the standby state, performing channel sensing until it is detected that any one of slots added to the defer period is busy or all slots added defer period are idle’ ([0053], “(v) The terminal apparatus 1 performs the channel sensing in all the slot durations included in a single defer duration, and thus determines whether the channels are idle or busy”), and 
‘proceeding to step (6) (sequences described from [0053] to [0054]; next step depends on whether channel is idle or busy as described above in [0053]); 
step (6) - in a case where the channel is idle in all slots added to the defer period, proceeding to step (4)’ ([0054], lines 1-5, “In a case where in the process (v) the terminal apparatus 1 determines, based on the channel sensing, that the channels in all the slot durations included in the single defer duration are idle, the terminal apparatus 1 will performs the process (iv) next”), 
‘otherwise, returning to step (5)’ ([0054], lines 5-9, “In a case where the terminal apparatus 1 determines, based on the channel sensing, that the channel in at least one of the slot durations included in the single defer duration is busy, the terminal apparatus 1 will perform again the process (v)”).
Liu however does not expressly teach, part of the claim element in step (0), i.e., ‘otherwise, proceeding to step (6)’.
As per description of step (6) as in the claim, it is for the step after sensing a channel in the sensed slots is busy in step (5) (or all the slots are idle. When a slot is busy, it is similar scenario in step (0) when a slot is sensed to be busy.
To a person of ordinary skill in the art, it would have been obvious choice to go to step (6) from step (0), when a slot is busy and a person of ordinary skill in the art would have come to the claimed 
 
Claim 16 is a method implemented by apparatus of claim 1. Claim being a change in category with respect to claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.
Claim 17 is for a non-transitory computer-readable program product, which is a change in category with respect to claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 3, Liu teaches the communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the control circuity determines whether or not each of the plurality of channels is available for data transmission according to a result of a measurement of power in communication using each of the plurality of channels’ ([0129], lines 4-9, “The channel measurement unit 108 is implemented with, among other methods, a method for determination using power received through the receive antenna 1013 and a method for determination depending on whether a specific signal from the reception processing unit 109 has been detected”; plurality of channels are sensed as described above in claim 1 , step (5)).

Regarding claim 12, Liu teaches communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the communication apparatus is a base station, and the control circuity performs control such that data are transmitted to a terminal apparatus’ (Liu: Fig.4, control unit 107; [0119], lines 2-5, “the control unit 107 generates a control signal for control of the reception processing unit 109 and the transmission processing unit 111”).

Regarding claim 14, Liu teaches the communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the communication apparatus is a terminal apparatus, and the control circuitry performs control such that the data are transmitted to a base station’ (Liu: [Abstract], “Provided is a terminal apparatus that performs an uplink LBT procedure”; Fig. 5, control unit 203; [0137, lines 5-9, “the random access processing unit 2012 outputs the control information to the control unit 203 so that the transmission processing unit 209 transmits the random access preamble with the radio resource of the selected PRACH”).

Regarding claim 15, Liu teaches the communication apparatus according to claim 14 (discussed above). 
Liu teaches, the control circuitry arbitrarily selects a resource to be used for transmitting the data from among a plurality of resources allocated to the channel’ (Liu: [0132] and [0133] discloses resource control unit 2011 for resource configuration), 
‘the plurality of resources being specified by frequencies and time available for data transmission’ (Liu: [0254], lines 6-10, “Based on the random access response grant included in the received random access response 1003, the terminal apparatus 1 determines the transmission timing (subframe 1005) and the frequency resource to be used for the transmission of the message 3”).

Claims 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Hisashi FUTAKI (US 2017 /0339717 A1), hereinafter “Futaki”.
Regarding claim 4, Liu teaches the communication apparatus according to claim 1.
Liu however fails to expressly teach, but Futaki in the same field of endeavor teaches, ‘wherein the control circuitry performs control such that data are transmitted to a transmission destination via at least either a first channel or a second channel, the first channel being a channel of the plurality of channels,’ (implied by disclosure in Futaki about channels in the licensed and unlicensed bands; the first channel may be a channel in the unlicensed band where LBT is needed to be performed as specified by  in [0012] and [0013] for both DL and UL communication; Fig. 24 discloses in step 2401, connection establishment in the licensed band and in step 2403, RRC resource configuration for unlicensed band, in reference to ‘first channel’ of the claim), 
‘the second channel requiring no determination regarding availability for data transmission’ (This is the channel in the licensed band and so there is no requirement regarding availability for data transmission; See Fig. 24, step 2401 where RRC connection is established).
	Futaki is an analogous prior art teaching a radio terminal that includes: a wireless transceiver configured to communicate with one or more radio stations using a licensed frequency and an unlicensed frequency (see [Abstract]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Futaki with that Liu so that use of free resources in the unlicensed band may be used for high speed communication and increase in mobile traffic by providing a solution to limitations (shortage) of frequencies allocated to each operator, as disclosed by Futaki ([0007]).

Regarding claim 5, combination of Liu and Futaki teaches the communication apparatus according to claim 4.
wherein the control circuity provides, via the second channel, to the transmission destination, notification concerning control information regarding communication using the first channel’ (Futaki: “[0010], “when the eNB determines that it is efficient for the UE #1 to transmit and receive user data in the Cell #2 at some point (Trigger LTE-U for UE #1, 2403), the eNB transmits to the UE #1, in the Cell #1, control information about radio resource configuration for the Cell #2 (Radio Resource Configuration for Cell #2, 2404; See Fig. 24)”; the second channel in the claim is the channel in the licensed band through which connection is established and data transmission happens, as shown in step 2402 of Fig. 24, through which the control information is sent).

Regarding claim 6, combination of Liu and Futaki teaches the communication apparatus according to claim 5. 
Futaki teaches, ‘wherein the control information includes information as to whether or not it is possible to perform communication via the second channel’ (implied by disclosure in Futaki: “Upon determining that the Cell #2 is available, the eNB transmits or receives user data to or from the UE #1 (DL (or UL) UP data transmission, 2406). As described above, through the use of the unlicensed frequency, it is expected that the throughput will be further improved or the cell capacity will be increased” ([0010], lines 14-20); eNB directing the UE to transmit and receive data through the unlicensed band implies not to perform data communication through the second channel; see also Fig. 24)

Regarding claim 7, combination of Liu and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding the first channel’ (Futaki” Fig. 8 discloses UL grant from the eNB. Information regarding the first channel, i.e. channel in the unlicensed band is disclosed by Futaki in [0010], “when the eNB determines that it is efficient for the UE #1 to transmit and receive user data in the Cell #2 at some point (Trigger LTE-U for UE #1, 2403), the eNB transmits to the UE #1, in the Cell #1, control information about radio resource configuration for the Cell #2 (Radio Resource Configuration for Cell #2, 2404)”; Cell #2 is for unlicensed band as disclosed in Fig. 24).

Regarding claim 8, combination of Liu and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding an instruction that communication via the first channel be performed at the transmission destination’ (The teaching is implied in the disclosures discussed above in claims 6 and 7 regarding UL grant; see also Fig. 24, step 2404).

Regarding claim 9, combination of Liu and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding the period set for the first channel’ (Futaki: [0127], “This control information, which the UE 3 receives from the eNB 1, includes information regarding regulations for radio communication on the unlicensed frequency”. Futaki in [128]-[0130] teaches details about the period, ‘Maximum continuous use time (maximum occupancy period, maximum channel occupancy time, or maximum transmission duration)’ in [0128], ‘Continuous use time (occupancy period, channel occupancy time, or transmission duration)’ in [0129], ‘Duty cycle information (e.g., duty cycle [%], observation period [ms], or duty cycle type (continuous duty or intermittent duty)’ in [0130]).

Regarding claim 10, combination of Liu and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding a resource for transmitting data to the transmission destination’ (Futaki: [0014], “in Option 1, the UE performs UL LBT after receiving an uplink grant (UL grant) from the eNB. If the unlicensed frequency channel for the UL transmission is idle (that is, if the channel is clear, is not busy, or is available), the UE starts the UL transmission; [0015], “In Option 2, the eNB performs LBT (channel sensing) on the unlicensed frequency channel to be used by the UE for transmission and transmits the UL grant to the UE when this channel is idle. In response to receiving the UL grant, the UE starts the UL”; disclosures above imply channel resource information in the uplink grant).

Regarding claim 11, combination of Liu and Futaki teaches the communication apparatus according to claim 5. 
Liu teaches, ‘wherein the control information includes information regarding priority set for the first channel (Liu: [0055], lines 5-8, “The channel access priority class may be notified of by the uplink grant. Alternatively, the channel access priority class may be notified of by the RRC signaling”).

Regarding claim 13, combination of Liu and Futaki teaches the communication apparatus according to claim 11.
Futaki teaches, ‘wherein at least one of the plurality of channels is an unlicensed band’ (Futaki: [Abstract], “A radio terminal (3) includes: a wireless transceiver (2001) configured to communicate with one or more radio stations using a licensed frequency and an unlicensed frequency”; See also Fig. 2, F1- licensed frequency, F2-unlicensed frequency).








Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Niu et al. (EP 3 369 283 B1), hereinafter “Niu”.
Regarding claim 21, Liu teaches the communication apparatus of claim 1 (discussed above). 
The claim, ‘wherein the defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot’, defines a defer period which is a number of slots greater than one. As per the specification, “the second latency corresponds to a slot to which a predetermined blank time has been added. The second latency is defined as, for example, 16 microseconds”. 
Examiner’s interpretation of the claim for the slot added to the first latency to compose the second latency would be interpreting the black time as a slot whose length may be different than other slots, i.e. just a time duration which may not be exactly equal to a slot length.
Liu teaches a defer period, “Note that the slot duration To may range from 9 us to 9 μs+Ts. The defer duration Td is defined as Tf+mP XT S1, For example, the Tf  may range from 16 μs to 16 μs+Ts, which to a person of ordinary skill in the art, teaching the claim element in a broad sense.
Liu however fails to expressly teach, ‘wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’. 
Niu in the same field of endeavor teaches, ‘wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ (Niu: Clm. 4, “LBT priority class is associated with a contention window "CW" minimum size, a CW maximum size, and a number of clear channel assessment "CCA" slots within a defer period, and wherein the different LBT priority classes comprise higher LBT priority classes associated with at least one of: a smaller CW minimum size, a smaller CW maximum size, or a smaller number of CCA slots within the defer period than lower LBT priority classes”; Col. 5, lines 14-17, “The choice of LBT priority class for DL burst transmission traffic (e.g., a DL grant, UL grant, PDSCSH, etc.) can depend on the quality of service (QoS) of the traffic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Niu with that of combination of Liu so that higher priority class data could be transmitted with shorter extended channel access procedure to reduce overall delay.

Regarding claim 22, Liu teaches the method of claim 16 (discussed above). 
Claim element, ‘wherein the defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot, wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ is discussed above in claim 21.

Regarding claim 23, Liu teaches the non-transitory computer-readable program product of claim 17 (discussed above). 
Claim element, ‘wherein the defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot, wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ is discussed above in claim 21.
Claim is rejected based on rejection of claims 17 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

b) Ananth V. Kini, Loıc Canonne-Velasquez, Mohsen Hosseinian, Marian Rudolf, Janet Stern-Berkowitz, “Wi-Fi-LAA Coexistence: Design and Evaluation of Listen Before Talk for LAA”, 2016 Annual Conference on Information Science and Systems (CISS), discusses Modified LBE LBT operation for LTE (see Fig. 2b.).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462